Appeal Dismissed and Memorandum Opinion filed August 12, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00586-CR

                 EX PARTE WILLIAM SOLOMON LEWIS


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1678565

                         MEMORANDUM OPINION

      William Solomon Lewis appealed from an order denying his application for
a writ of habeas corpus, in which he sought reduction of pretrial bond. On July 1,
2021, Lewis was convicted of retaliation and sentenced to confinement for eight
years in prison. Our record has been supplemented with the judgment of that
conviction.

      Issues regarding pretrial bail are moot when the accused is no longer subject
to pretrial confinement. See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim.
App. 1992); Bennet v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th
Dist.] 1991, no pet.). Accordingly, we dismiss the appeal.



                                  PER CURIAM


Panel consists of Justices Wise, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2